EXHIBIT 31.2 CERTIFICATIONS I, Robert W. Watkins, certify that: 1. I have reviewed this annual report on Form 10-K/A of Mediware Information Systems, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:September 21, 2012 /s/ Robert W. Watkins Robert W. Watkins Chief Financial Officer
